DETAILED ACTION
The applicant’s amendment filed on March 4, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with
Thomas Eschweiler on 03/21/2022.

The application has been amended as follows:

Referring to claim 5, amend lines 2-4 of claim 5 as shown below:

wherein on each of the structurally identical first and second partial circuit boards, of the first partial circuit board are ed with respective terminal strips board.
Allowable Subject Matter
Claims 1-12 are allowable.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on March 4, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-12 , the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “an intermediate circuit arrangement comprising structurally identical first and second partial circuit boards comprising a series connection of at least two capacitor banks, wherein the first and second partial circuit boards each have a terminal strip with, in each case, a positive intermediate circuit connection, a negative intermediate circuit connection and a center connection, wherein the outer metal layers each comprise an electrical connection between corresponding connections of the terminal strips of the first and second partial circuit boards, and wherein at least one first metal layer of the at least two inner metal layers comprises only an electrical connection of the positive intermediate circuit connection of the first and second partial circuit boards and at least one second metal layer of the at least two inner metal layers comprises only an electrical connection of the negative intermediate circuit connection of the first and second partial circuit boards.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.